Per Curiam.
The rule of the common law, which prefers evidence of hand-writing to confession, seems to have been carried to an extreme. Dndoubtedly nothing ought tobe neglected, which affords a reasonable hope of procuring the testimony of the subscribing witnesses, who are supposed to know the minutest particulars of the act of execution; but the rule being satisfied in that respect, there seems to be no reason why the confession of the party should be deemed secondary to evidence of handwriting. As regards endeavours to procure the subscribing witnesses, the rule is not to be strained beyond the requirements of convenience. When a party finds names subscribed to the attestation, without a visible ligament *538of connection with any thing in the known world, what is he to do? Certainly not to inquire of every one in the world. In the investigation of old transactions, the witnesses sometimes seem to have dropped, for the occasion, from the clouds; and where no particular avenue toa knowledge of them .promises to be more productive than another, it is hard for a party to determine what to do. We certainly would not expect him to stand at the way side, inquiring of every one who passed. The research here, however, was not entirely fruitless. The agent learned that a person bearing the name of one of the witnesses had gone down the river; and that another had gone over the mountains. Was he to follow them to the verge of the state? such pursuit would have been idle. Under these circumstances, the confession that the defendant had executed the bill of sale, ought to have been received. His confession, too, that the property in dispute belongs to the plaintiff, ought to.have been received as evidence of a title independent of the bill of sale.
Judgment reversed, and a venire de novo awarded.